DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the RCE filed on 01/21/2022.
Claims 1–20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an 
STEP 1: CLAIMS 1 & 13 & 20 recite non-transitory computer-readable media, method, and system for score cards. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 13 & 20 recite, at least in part a method for ranking an opportunity index to achieve a target parameter for a quality measure, the method for ranking comprising: receiving a weight of the quality measure; Page 5 of 18 4886-5534-5664 viApplication No. 16/750,85627098.337605Response Filed: 01/21/2021Reply to Office Action of: 10/21/2021receiving from an electronic health record database, patient data associated with a healthcare organization performed in association with a provider; extracting an objective-specific program template that has been automatically generated by a network management service; customizing a program template associated with organizational data of [[a]] the healthcare organization, the customizing comprising taking into account the electronically received patient data; executing the customized program template to identify the target parameter of the quality measure; automatically determining from the electronically received patient data, via a processor, a number of patients in a scoring group for the quality measure that have not met the target parameter of the quality measure; automatically generating, via the processor, a measure of the effectiveness of the provider in meeting the quality measure; automatically determining from the electronically received patient data, via the processor, a ratio of the number of patients in the scoring group for the quality measure that have not met the target parameter of the quality measure to a number of patients in the scoring group that do not have documented results relating to the quality measure; and automatically generating, via the processor, the opportunity index for the a quality measure, the opportunity index identifying the quality measure that offers the provider anPage 6 of 18 4886-5534-5664 viApplication No. 16/750,85627098.337605Response Filed: 01/21/2021Reply to Office Action of: 10/21/2021opportunity to improve a performance incentive score of the provider, wherein the opportunity index is generated based on: the weight of the quality measure; the determined number of patients that have not met the target parameter of the quality measure; the generated measure of effectiveness; and the determined ratio corresponding to the number of patients in a scoring group for the quality measure that have not met the target parameter of the quality measure to a number of patients in the scoring group that do not have documented results relating to the quality measure.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receive a weight of the quality measure; receive from an electronic health record database, patient data associated with a healthcare organization performed in association with a provider; customize the objective-specific program template into a customized program template, the customizing comprising taking into account the electronically received patient) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and 
The claims recite additional elements including at least one non-transitory memory device for storing computer readable program code, a processor in communication with the memory device, other general computing devices, networks, servers, and databases. These elements are broadly recited in the specification at, for example, paragraph [0036] which describes the potential computing system environment. “The present invention might be operational with numerous other purpose computing system environments or configurations.  Examples of well-known computing systems, environments, and/or configurations that might be suitable for use with the present invention include personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above-mentioned systems or devices, and the like.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of score cards in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing scoring process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-12 and 14-19 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-12 and 14-19 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Examiner notes the arguments but finds the arguments to be unpersuasive. Examiner has further clarified each step of the analysis above which is incorporated herein. 
On Pages 12-13 of the remarks, Applicant argues, “Applicant fails to see how the claimed invention could be considered a method of organizing human activity (e.g., abstract ideas involving fundamental economic practices, commercial or legal interaction, or management of personal behavior or relationships or interactions between people). In particular, the claims as amended herein recite, in part: … and thus do not claim the fundamental activity of "certain methods of organizing human activities and abstract mental processes" as purported by the Office. In addition, the claims include multiple features that are performed automatically utilizing electronically received data and extracted program templates. Taken together, these features are not the same as processing of nontechnical human activity.” However, Examiner respectfully disagrees. Examiner has explained that the limitations fall under the 
On Page 13 of the remarks, Applicant argues that there are no mental processes recited. In light of the newly amended claims, Examiner has further clarified each step of the updated 101 analysis above which is incorporated herein. Therefore, arguments in regards to mental processes are moot. 
On Page 14 of the remarks, Applicant argues, “Applicants submit that each of the claims integrate any purported judicial exception into a practical application. For example, the claims are directed to an improvement in computer related technology as the claims describe a specific way to solve a specific technical problem by removing human subjectivity in healthcare information technology systems. Here, traditional manual processes required a health care provider to review patient data and, relying on her judgement, decide which quality measures to implement and which set of patients they should cover. This reliance on human subjectivity could lead to a wide range of inefficient results. For instance, reliance on human subjectivity may lead to focusing on the wrong quality measure—e.g., a quality measure that does not (1) significantly impact a providers overall performance and/or (2) require the most amount of resources. As mentioned below, embodiments can overcome these risks using a particular set of rules not used by the traditional manual process. As such, by removing human subjectivity, embodiments offer an improvement over previous manual processes.”  However, this is not the type of technical improvement articulated by the Courts that would move the instant invention outside of an abstract idea. The claims access, evaluate, and modify information which is not a technical solution to a technical problem. The eligibility test assesses if there is a physical improvement to the technological environment to which the claim is confined (a general purpose computer) or a technical solution to a technical problem. The cited portions in the remarks, do not describe a technical problem. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component, cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the field of use. The claim is not patent eligible. The invention further fails to improve upon the alleged technical field because it is merely using the generic computer to perform the activities of generating a quality measure, and that such use of the technology has been held to not be an “inventive concept” as the additional 
On page 16 of the Applicant’s remarks, Applicant argues, “However, even if the claims of the present Application were found to be directed to an abstract idea under Step 2A, Applicant respectfully submits that the claims nevertheless recite additional features sufficient to ensure the claims amount to significantly more than an abstract idea, itself, for at least the reasons discussed below… These features were not previously employed by conventional healthcare information technology systems, and, thus, the claims recite a combination of elements that is not well-understood, routine, and conventional.” However, Examiner respectfully disagrees. “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (see MPEP 2106.05(a))   Here, the claims are allegedly providing an improvement in the process of determining a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686